Title: Hamilton’s Report on the Annapolis Convention, 14 September 1786 (Abstract)
From: Hamilton, Alexander
To: 


Abstract
14 September 1786, Annapolis. Drafted by Alexander Hamilton, with JM the chief witness as to authorship (JM to Noah Webster, 12 Oct. 1804, Madison, Writings [Hunt ed.]Gaillard Hunt, ed., The Writings of James
          Madison (9 vols.; New York, 1900–1910)., VII, 165). The full address is in Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (19 vols. to date; New York, 1961——)., III, 686–90, where an editorial note indicates that any alterations were most likely made in deference to Edmund Randolph’s objections.
